FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

QILI QU,                                    
                             Petitioner,            No. 03-71141
                    v.
                                                    Agency No.
                                                    A79-522-726
ALBERTO GONZALES,* Attorney
General,                                              OPINION
                    Respondent.
                                            
           On Petition for Review of an Order of the
                Board of Immigration Appeals

                 Submitted September 2, 2004**
                     Pasadena, California

                         Filed March 8, 2005

   Before: Stephen Reinhardt, Kim McLane Wardlaw, and
              Richard A. Paez, Circuit Judges.

                   Opinion by Judge Reinhardt




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
  **This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                 2933
                       QU v. GONZALES                    2935


                         COUNSEL

William Kiang, Law Offices of Kiang & Kiang, San Gabriel,
California, for the petitioner-appellant.

John L. Davis, Attorney, Office of Immigration Litigation;
Richard M. Evans, Assistant Director; Peter D. Keisler, Assis-
tant Attorney General, Civil Division, Department of Justice,
Washington, D.C., for the respondent-appellee.


                         OPINION

REINHARDT, Circuit Judge:

   The question before us is whether a husband is entitled to
withholding of removal solely by virtue of the fact that his
wife has been involuntarily sterilized pursuant to a coercive
population control program. We hold that, just as a husband
is statutorily eligible for asylum in such circumstance, he is
also entitled, without more, to withholding of removal. He
2936                        QU v. GONZALES
need make no further showing or meet any further conditions
nor requirements in order to obtain such relief.1

                I.   PROCEDURAL POSTURE

   Qili Qu, a native and citizen of China, entered the United
States on March 14, 1997 on a valid B-1 visa. He applied for
asylum on April 16, 2001. At his immigration hearing, Qu
requested asylum, withholding of removal, and relief under
the Convention Against Torture (“CAT”). On October 9,
2001, an Immigration Judge (“IJ”) denied his application for
asylum as untimely and rejected all of his requests for relief
on the alternative grounds that he did not testify credibly and
that he had no future fear of persecution. Qu timely appealed
the IJ’s decision to the Board of Immigration Appeals
(“BIA”), which upheld that decision in all respects on Febru-
ary 13, 2003.

   Qu limits his petition for review to two issues: whether the
BIA erred in (1) finding that his testimony was not credible
and (2) denying him withholding of removal on account of his
wife’s forced sterilization.2 In its brief to this court, the gov-
ernment concedes that Qu testified credibly and acknowl-
edges that he suffered persecution when his wife was forcibly
sterilized. Therefore, the only remaining issue is whether Qu
is entitled, without more, to withholding of removal on
account of his wife’s forced sterilization.
  1
     However, the Attorney General may remove an alien who otherwise
would qualify for withholding of removal if one of the exceptions listed
in 8 U.S.C. § 1231(a)(3)(B) applies, for example, if the alien participated
in persecution, has been convicted of a particularly serious crime, commit-
ted a serious nonpolitical crime outside the United States, or is a danger
to this nation’s security.
   2
     Qu did not appeal his asylum or CAT claim and, therefore, neither is
before us.
                        QU v. GONZALES                     2937
                II.   FACTUAL HISTORY

   Qu and his wife were married in China in 1978. Shortly
after, they applied for a birth permit. However, because Qu’s
family was considered to be affiliated with one of the “black
five” counter-revolutionary elements as a result of its elders’
support of the pre-communist regime and adherence to Chris-
tian beliefs, Qu and his wife were denied a permit by the Chi-
nese authorities and told to wait to have children. Thereafter,
Qu’s wife became pregnant and, to avoid a forced abortion,
went to the countryside to have the baby. After giving birth
in 1979, she left the baby with her mother and returned to the
city. When Qu and his wife finally received a birth permit in
1982, she waited a few months and then lied to the birth con-
trol officials, falsely informing them that she had just become
pregnant. She then went back to the village to pretend to have
the child, thereby seeking to legitimize her son’s birth. She
returned a year later in 1983 and informed the birth control
officials that she had had a child and had left him with her
parents. The officials eventually became suspicious about the
child whom they had never seen and went to Qu’s wife’s par-
ents’ home to investigate. Upon realizing that the child was
five instead of one, the Chinese bureaucrats became enraged.
Qu and his wife were criticized at public meetings and were
forced to return their one child certificate and the subsidies
that they had received. In May of 1985, when Qu was away
at work, the neighborhood committee found Qu’s wife, bound
her, and took her to a hospital. Once there, they forcibly and
involuntarily sterilized her through a tubal ligation procedure.

                      III.   ANALYSIS

   In this case, we are required to resolve a question that this
court has not previously answered: When a wife is involuntar-
ily sterilized pursuant to a coercive population control pro-
gram, is the husband entitled by virtue of that fact alone to
withholding of removal or may the government rebut his
showing of entitlement by establishing that no cause for fear
2938                     QU v. GONZALES
of additional persecution exists? Our answer is dictated by our
previous cases. The involuntary sterilization is sufficient and
dispositive.

A.     Statutory and Regulatory Scheme

  Asylum protection for those who have been subjected to
persecution as a result of coercive population control policies
or who fear such persecution in the future is codified at 8
U.S.C. § 1101(a)(42) (2005):

     For purposes of determinations under this chapter, a
     person who has been forced to abort a pregnancy or
     to undergo involuntary sterilization, or who has been
     persecuted for failure or refusal to undergo such a
     procedure or for other resistance to a coercive popu-
     lation control program, shall be deemed to have been
     persecuted on account of political opinion, and a
     person who has a well founded fear that he or she
     will be forced to undergo such a procedure or subject
     to persecution for such failure, refusal, or resistance
     shall be deemed to have a well founded fear of per-
     secution on account of political opinion.

(emphasis added).

   [1] The protections for asylum applicants mandated by the
statute are implemented through a variety of regulations. Of
importance here, if an applicant can establish that he “has suf-
fered persecution in the past . . . on account of . . . political
opinion,” he has established past persecution and “shall also
be presumed to have a well-founded fear of persecution.” 8
C.F.R. § 1208.13(b)(1) (2005). In ordinary asylum cases, this
presumption can be rebutted by the government if it proves by
a preponderance of the evidence either that (1) “[t]here has
been a fundamental change in circumstances such that the
applicant no longer has a well-founded fear of persecution in
the applicant’s country of nationality . . . .” or (2) “[t]he appli-
                             QU v. GONZALES                             2939
cant could avoid future persecution by relocating to another
part of the applicant’s country of nationality . . . .” Id.

   [2] A similar regulatory scheme exists with respect to the
relief of withholding of removal. Just as in the asylum con-
text, if an applicant can establish that he “has suffered perse-
cution in the past . . . on account of . . . political opinion,” he
has established past persecution, and “it shall be presumed
that [his] life or freedom would be threatened in the future in
the country of removal.” 8 C.F.R. § 1208.16(b)(1)(i) (2005).
Again, in the ordinary withholding case, the presumption can
be rebutted by the government by a preponderance of the evi-
dence if either of two exceptions, which mirror those in the
asylum context, is proved: (1) “[t]here has been a fundamental
change in circumstances such that the applicant’s life or free-
dom would not be threatened . . . .” or (2) “[t]he applicant
could avoid a future threat to his or her life or freedom by
relocating to another part of the proposed country of removal
. . . .” Id.

B.    Ninth Circuit Law On Coercive Population Control
      Practices

   [3] In interpreting 8 U.S.C. § 1101(a)(42), this court has
held that (1) a showing that an alien has been subjected either
to a forced abortion or an involuntary sterilization as a result
of a coercive population control program makes that person
eligible for asylum, and (2) if a wife has been the victim of
the forced abortion or sterilization, the husband, as well as the
wife, is eligible for asylum.3 See, e.g., Zheng v. Ashcroft, ___
F.3d ___ (9th Cir. 2005) (“Zheng is therefore eligible for asy-
  3
    It is now uncontroversial that, while the woman may have suffered the
persecution more directly, those harms are properly regarded as harms to
the husband as well. This interpretation allows husbands whose wives
have suffered a forced abortion or sterilization to apply for asylum in their
own right as principal applicants. Although we have not yet had a case
presenting the question, it follows that if the husband is involuntarily ster-
ilized, the wife is deemed a victim of persecution as well.
2940                      QU v. GONZALES
lum because of the forced abortion of his child . . . .”); Ge v.
Ashcroft, 367 F.3d 1121, 1127 (9th Cir. 2004) (“Ge is auto-
matically eligible for asylum if he can show that his wife was
forced to undergo an abortion under China’s one-child poli-
cy.”); He v. Ashcroft, 328 F.3d 593, 604 (9th Cir. 2003) (hold-
ing that He is “automatically eligible for asylum” based on his
wife’s involuntary sterilization). We have never explained
how the regulatory presumption of a well-founded fear of per-
secution created by past persecution (and the government’s
ability to rebut that presumption) applies in cases of forced
abortion and sterilization. Instead, we have simply declared
that the Congressional meaning is evident: that these individu-
als are eligible for asylum. See, e.g., Ge, 367 F.3d at 1127
(“Accepting Ge’s testimony as true, he has conclusively
established past persecution and eligibility for asylum.”); He,
328 F.3d at 604 (holding that an alien subjected to forced ster-
ilization is “automatically classified as a refugee” and not dis-
cussing the presumption of well-founded fear or rebuttal).

   [4] Although our law is clear with respect to eligibility for
asylum, we have never decided whether an alien is statutorily
entitled to withholding simply by virtue of a forced abortion
or involuntary sterilization. Instead, we have usually
remanded the question of the availability of withholding relief
to the BIA to evaluate in the first instance, generally because
the question has been inadequately briefed to this court. See
Zheng v. Ashcroft, ___ F.3d ___ (remanding the withholding
issue because “the parties did not brief the issue of withhold-
ing to us on appeal in any detail”); Li v. Ashcroft, 356 F.3d
1153, 1161 (9th Cir. 2004) (en banc) (remanding the with-
holding issue because it “was neither fully briefed nor specifi-
cally argued”); Ge, 367 F.3d at 1127 (remanding for the BIA
to evaluate the withholding issue “in the first instance”); He,
328 F.3d at 604 (remanding “for further proceedings on
whether Mr. He is eligible for withholding of removal”).4 In
  4
  In the case of Wang v. Ashcroft, we did not need to decide whether
Wang, who had suffered forced abortions, was entitled to withholding,
                            QU v. GONZALES                           2941
no case in which we remanded a withholding claim, however,
did we state that we were required to do so, or that any prece-
dent compelled such action. Moreover, in all of those cases,
we found the petitioner eligible for asylum and were required
to remand in any event for the exercise of the Attorney Gener-
al’s discretion. The withholding remands were always ancil-
lary to the primary asylum question.

   In this case, only Qu’s withholding of removal claim is
before us, because he does not contest that his application for
asylum is time-barred. Moreover, the issue of Qu’s entitle-
ment to removal has been fully briefed. Furthermore, here, not
only has the BIA explicitly ruled on the issue of Qu’s entitle-
ment to withholding of removal, but, as will be discussed
below, it has in a subsequent controlling opinion considered
the legal issue at length and definitively decided it in a man-
ner that we can now fully evaluate and adopt.

C.   BIA Precedent

   Because of the incremental development of the BIA’s law
on forced abortion and involuntary sterilization pursuant to
coercive population control policies, it is best to address the
history of the BIA’s precedential decisions and the history of
Qu’s case before the agency chronologically. Before 1997,
claims based on forced abortions and involuntary steriliza-
tions as part of the population control policy of China were
governed by Matter of Chang. 20 I. & N. Dec. 38, 38 (BIA
1989). There, the BIA held that “[i]mplementation of the one
couple, one child policy of the Chinese Government is not on
its face persecutive and does not create a well-founded fear of
persecution on account of one of the five reasons enumerated
in . . . 8 U.S.C. § 1101(a)(42)(A) (1982), even to the extent

without more, because she had established a future fear that it was more
likely than not that she would suffer persecution, including that “she will
be subject to sterilization and to imprisonment for removing [her] IUD.”
341 F.3d 1015, 1018, 1023 (9th Cir. 2003).
2942                        QU v. GONZALES
that involuntary sterilizations may occur.” Id. In response to
this interpretation, Congress, in the Illegal Immigration
Reform and Immigrant Responsibility Act (“IIRIRA”),
amended the definition of refugee to include explicit protec-
tion for those who endured or feared forced abortions, invol-
untary sterilization, or other persecution on account of
resistance to coercive population control policies. IIRIRA
§ 601(a)(1), Pub. L. No. 104-208, 110 Stat. 3009 (1996).

   On December 18, 1996, the BIA abandoned its interpreta-
tion in Matter of Chang in light of IIRIRA’s amendment and
held that “an applicant’s forced sterilization for violation of
China’s population control policies” constitutes “past persecu-
tion.” In re X—P—T—, 21 I. & N. Dec. 634, 636 (BIA 1996).
Under the regulations applicable at the time, this presumption
could be rebutted in only one way:5 if “a preponderance of the
evidence establishes that since the time the persecution
occurred conditions in the applicant’s country . . . have
changed to such an extent that the applicant no longer has a
well-founded fear of being persecuted if he were to return.”
8 C.F.R. § 208.13 (1996). As the Immigration and Naturaliza-
tion Service (“INS”) “presented no evidence of changed coun-
try conditions at the hearing below,” the BIA determined that
the presumption had not been rebutted. In re X—P—T—, 21
I. & N. Dec. at 636. Furthermore, recognizing that “[f]or any
fiscal year, not more than a total of 1,000 refugees may be
admitted . . . or granted asylum . . . [for] persecution for resis-
tance to coercive population control methods,” 8 U.S.C.
§ 1157(a)(5), the BIA decided that it “will grant the appli-
cant’s application for population control-based asylum condi-
tioned upon a subsequent administrative determination by the
Service that a number is available . . . .” In re X—P—T—, 21
I. & N. Dec. at 637.
  5
   As discussed above, current regulations allow rebuttal for either a “fun-
damental change in circumstances” or relocation. 8 C.F.R. § 1208.13(b)(1)
(2005).
                        QU v. GONZALES                      2943
   Additionally, the BIA recognized that it was required to
reach the question of withholding in In re X—P—T—. Id. at
637. It concluded that “[b]ecause the conditional nature of our
asylum grant does not ensure that the applicant will be one of
the 1,000 individuals who actually obtains asylum, we find it
necessary to reach the issue of withholding of deportation.”
Id. The BIA went on to hold that the applicant was “entitled
under C.F.R. § 208.16(b)(2) (1996) to a regulatory presump-
tion.” Id. Because, as in the asylum context, this presumption
could be rebutted only if country conditions had changed—
specifically only if “a preponderance of the evidence estab-
lishes that conditions in the country have changed to such an
extent that it is no longer more likely than not that the appli-
cant would be so persecuted there,” id.—and because the pre-
sumption was “unrebutted in this record” the BIA granted the
application for withholding of deportation. In re X—P—T—,
21 I. & N. Dec. at 638.

   On June 4, 1997, the BIA, in In re C—Y—Z—, 21 I. & N.
Dec. 915, 918 (BIA 1997), reaffirmed its decision in In re X—
P—T. In In re C—Y—Z—, the INS conceded that involuntary
sterilization constituted past persecution, but it contended that
in addition an applicant needed to a have a well-founded fear
of future persecution or to demonstrate that “the involuntary
sterilization was carried out in such a way as to amount to an
‘atrocious form’ of persecution.” Id. at 919. The BIA rejected
this argument and held that “[t]he regulatory presumption
may be rebutted only by a showing, by the preponderance of
the evidence, that since the time the persecution occurred,
conditions in the applicant’s country have changed to such an
extent that the applicant no longer has a well-founded fear of
persecution if returned to the home country.” Id. The BIA
held that because “the Service [had] not alleged or presented
evidence of changed country conditions,” it had not rebutted
the presumption and therefore the applicant had established
his eligibility for asylum. Id. The BIA further held that, as the
applicant had established past persecution, he was entitled to
a presumption with respect to withholding of deportation as
2944                       QU v. GONZALES
well, and, because the INS had done nothing to rebut the pre-
sumption, it granted that relief also.6 Id.

   On December 6, 2000, pursuant to a final rule which
became effective on January 5, 2001, the regulations con-
cerning the rebuttable presumption for asylum and with-
holding claims changed. 8 C.F.R. § 208.13(b)(1) (2001); 65
Fed. Reg. 76,121, 76,133 (Dec. 6, 2000); see also 8 C.F.R.
§ 1208.13(b)(1) (2005). The new regulations allowed the INS
to rebut the presumption of a well-founded fear of persecution
by proving by a preponderance of the evidence either a “fun-
damental change in circumstances” or the possibility of relo-
cation within the country. 8 C.F.R. § 208.13(b)(1) (2001).
Because of this change in the regulations, the IJ in Qu’s case
decided on October 9, 2001 that “personal circumstances can
be considered in changed circumstances and I find that once
you’re sterilized you can’t be sterilized again.” He therefore
held that Qu no longer had a well-founded fear of persecution.

   On April 10, 2002, before Qu’s case reached the BIA, the
Board decided another forced sterilization case, this time
under the new regulation governing rebuttal of the past perse-
cution presumption. In re G—C—L—, 23 I. & N. Dec. 359
(BIA 2002). However, because the INS did not offer any “re-
buttal evidence during the hearing below and has not submit-
ted any response to the applicant’s motion,” the BIA
concluded that the presumption was not rebutted and granted
both asylum, subject to the statutory numerical limitation, and
withholding of deportation. Id. at 361.

  On February 13, 2003, the BIA decided Qu’s case in a non-
precedential, one-member opinion. The BIA held that because
  6
   Likewise, on June 25, 1998, the BIA decided In re X—G—W—, 22 I.
& N. Dec. 71, 74. There, the Board allowed the applicant to file a motion
to reopen based on a coercive family practices persecution claim and
granted the claim on the basis of past persecution when the INS did not
present any evidence of changed country conditions.
                            QU v. GONZALES                            2945
Qu remained in China for eleven years after the sterilization
and had no reason to fear returning to China until September
2000 when the Chinese government discovered his religious
activities,7 he was not entitled to withholding of removal.

   On May 23, 2003, the BIA issued its first precedential deci-
sion under the new regulations, in a case in which the INS
opposed granting asylum and withholding on the ground that
the applicant no longer had a well-founded fear of future per-
secution. In re Y—T—L—, 23 I. & N. Dec. 601 (BIA 2003).
Like the IJ in Qu’s case, the IJ in In re Y—T—L— held that,
given that the forced sterilization had already been performed
and that no evidence regarding any possible future persecu-
tion had been presented, there had been a fundamental change
in circumstances such that the applicant no longer had a well-
founded fear of persecution. Id. at 603. The BIA, however,
found this interpretation paradoxical:

      To some extent, therefore, this case presents a
      dilemma. The respondent has, without question, sus-
      tained past persecution, which makes him eligible
      for asylum . . . . On the other hand, the respondent
      has no reasonable basis to fear this form of persecu-
      tion in the future, based on the very fact that he has
      already been persecuted.

In re Y—T—L—, 23 I. & N. Dec. at 606. The BIA resolved
this dilemma decisively, both by recognizing “the special
nature of the persecution at issue here” and by giving “full
force to the intent of Congress.” Id. On that basis, it held that
in such cases “the regulatory presumption of a well-founded
fear of persecution arising from such past persecution has not
been rebutted.” Id. at 608.
  7
   As noted earlier, Qu has limited his petition for review solely to perse-
cution on account of coercive population control practices, so we do not
address his claim of religious persecution.
2946                        QU v. GONZALES
   First, the BIA noted that forced sterilization is a unique
kind of persecution. In addition to the physical and psycho-
logical trauma that is common to many forms of persecution,
sterilization involves drastic and emotionally painful conse-
quences that are unending: The couple is forever denied a pro-
creative life together. As the BIA explained,

      The act of forced sterilization should not be viewed
      as a discrete onetime act, comparable to a term in
      prison, or an incident of severe beating or even tor-
      ture. Coerced sterilization is better viewed as a per-
      manent and continuing act of persecution that has
      deprived a couple of the natural fruits of conjugal
      life, and the society and comfort of the child or chil-
      dren that might eventually have been born to them.

Id. at 607; see id. (describing coerced sterilization as persecu-
tion that is “profound and permanent”). On this basis, the BIA
held that such a permanent and continuous form of persecu-
tion requires a special result under the asylum regulations,
namely that applicants who have suffered forced or involun-
tary sterilization necessarily have an inherent well-founded
fear of future persecution because such persons will be perse-
cuted for the remainder of their lives due to the sterilization
to which they have been subjected.8

   The BIA also explained that the history of the coerced pop-
ulation control provision in 8 U.S.C. § 1101(a)(42) supported
  8
   Forced abortion, as a form of persecution, possesses similar unusual
characteristics. Again the pain, psychological trauma, and shame are com-
bined with the irremediable and ongoing suffering of being permanently
denied the existence of a son or daughter. Thus forced abortions, without
more, also likely result in statutory entitlement to asylum eligibility and
withholding of removal. In fact, an even stronger argument may exist that
the presumption is necessarily rebutted in involuntary abortion cases,
because the applicant may still face additional persecution in the future in
the form of more forced abortions, involuntary sterilization, and other
coercive population control practices.
                        QU v. GONZALES                      2947
its view. Id. at 607. As discussed above, it is undisputed that
Congress amended the definition of refugee in order to over-
rule Matter of Chang, 20 I. & N. Dec. 38, 38 (BIA 1989), the
BIA’s interpretation of asylum law that denied relief to those
subjected to forced abortions and sterilizations by virtue of
coercive population control policies. The BIA noted that, in
doing so, Congress intended to create asylum eligibility for
“past victims of family planning practices.” In re Y—T—L—,
23 I. & N. Dec. at 607; see also 142 Cong. Rec. H2629,
H2633 (daily ed. Mar. 21, 1996) (statement of Rep. Christo-
pher Smith) (calling the BIA’s interpretation under Matter of
Chang “novel and bizarre”). Furthermore, as Congress specif-
ically provided that persons who suffered involuntary steril-
ization “shall be deemed to have been persecuted,” 8 U.S.C.
§ 1101(a)(42), the BIA found it could not categorically deny
them asylum, as it would have been forced to do if it adopted
the INS’s theory that, because the particular act of persecution
eliminates any threat of future persecution, such persons
could never establish a fear of future persecution. In re Y—
T—L—, 23 I. & N. Dec. at 607; see id. at 605 (explaining that
“the Immigration Judge’s rationale could lead to the anoma-
lous result that the act of persecution itself would also consti-
tute the change in circumstances that would result in denial of
asylum to persons such as the respondent”). Therefore, the
BIA granted the applicant asylum subject to the statutory
numerical limitation and, on the basis of the same reasoning,
also granted him withholding of removal. Id. at 608.

D.   Resolution of Qu’s Case

   [5] We agree with the BIA’s decision in In re Y—T—L—
and hold that when a person is involuntarily sterilized a form
of harm occurs that constitutes permanent and continuing per-
secution. Because the persecution is ongoing, we hold that it
is not possible, as a matter of law, for conditions to change or
relocation to occur that would eliminate a well-founded fear
of persecution. Accordingly we hold that when an applicant
suffers past persecution by means of an involuntary steriliza-
2948                    QU v. GONZALES
tion in accordance with a country’s coercive population con-
trol policy, he is entitled by virtue of that fact alone to
withholding of removal.

   Involuntary sterilization irrevocably strips persons of one
of the important liberties we possess as humans: our repro-
ductive freedom. Therefore, one who has suffered involuntary
sterilization, either directly or because of the sterilization of
a spouse, is entitled, without more, to withholding of removal.
The BIA erred in not granting Qu this relief.

  Petition GRANTED.